DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse, in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that of the fact that the different groups directed to the treatment for different diseases being all associated with Epstein-Barr infection.  This is not found persuasive because even though they are associated with Epstein-Barr infection, these disorders are patentably distinct.  The pathophysiology, treatment, and the medical technologies involved for these different disorders are diverse. For example, cancer and autoimmune diseases have different treatment and the pathophysiology for both diseases are vastly different. The examiner notes that the notion of different disorders are not patentably distinct simply because they are associated with a single cause (in this case, Epstein-Barr infection) is not correct.  For example, inflammation is associated with rheumatoid arthritis, flu, multiple sclerosis, atherosclerosis, and Alzheimer’s disease. However, every one of the disorders mentioned above are patentably distinct disorders because they do have distinct etiology, pathophysiology, and treatment. Therefore, searching all of the patentably distinct disorders encompassed by the claims would impose undue burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Claims 1-5, 14, 15, 17, 21-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14, 15, 17, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2011/113013 (‘013) in view of English abstract of Li et al., Zhongguo Shi Yan Xue Ye Xue Za Zhi, 2012;20(4):893-9 (herein after referred as Li).  Both references are of record in the parent application.
‘013 teaches a method of treating herpes virus-induced condition including lymphoma by using a HDAC inhibitor, in a dosage of 0.01-1mg/kg, and an antiviral agent (see claims 1, 2, 4, 8, 16). ‘013 teaches the antiviral agent can be valganciclovir (see claim 79). ‘013 teaches the HDAC inhibitor as being administered orally (see claim 15).  ‘013 teaches various dosing/administration schedule such as pulse administration in various dosing regimen including twice daily, and sometimes, the antiviral agent is administered when no inducing agent is administered (see [00201]-[00208], also page 61, line 11-12). 
‘013 does not expressly teach chidamide as the HDAC inhibitor. ‘013 does not expressly teach the dosing schedule as recited.
Li et al. teaches Chidamide as a HDAC inhibitor effective in inhibiting lymphoma cell line and promote cell apoptosis (see the abstract).
It would have been obvious to one of skilled in the art to employ Chidamide in the method of ‘013 to treat lymphoma. It would have been obvious to one of ordinary skill in the art to employ the herein claimed dosing schedule and regimen in the method of ‘013 to treat lymphoma.
One of ordinary skill in the art would have been motivated to employ Chidamide in the method of ‘013 to treat lymphoma because chidamide is a well-known HDAC inhibitor and it is also 
Furthermore, one of ordinary skill in the art would have been motivated to employ the herein claimed dosing schedule and regimen in the method of treating lymphoma. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The herein claimed dosage and dosing regimen are encompassed by the teachigns of the cited prior art as a whole, therefore, the case of obviousness exists.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627